     Case 1:20-cv-00273-LDH-LB Document 1 Filed 01/16/20 Page 1 of 7 PageID #: 1
                                     oai                         •I


                                       DeARCY HALL,
                                             BLOOM, M.J.

                          IN THE UNTIED STATER DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK



  GFtfrmn                    Mftiifco
                                                      Complaint for a Civil Case

                                                      Case No.
  (Write the fullname ofeachplaintiffwho isfiling
                                                      (to befilled in by the Clerk's Office)
  this complaint Ifthe names ofall theplaintiffs
  cannotfit inthe space aboy.e, please write "see
                                                      Jury Trial:     • Yes jBsNo
  attached" in thespace and attach an additional
                                                                      (check one)
  page -with thefull list ofnames.)

      -against-

                                                ^K\S\(E                                           f?\
                                                                                    ©10W

                                                                                    JAN 16 2020   U
  (Write thefull name ofeach defendant who is
• being sued Ifthe names ofall the defendants
  cannotfit in the space above, please write "see                         PRO SE OFFICE
  attached" in the space and attach an additional
 pagewith thefill list ofnames.)
Case 1:20-cv-00273-LDH-LB Document 1 Filed 01/16/20 Page 2 of 7 PageID #: 2




    The Parties to This Complaint

          ThePlaintrff(s)

          Providethe information belowfor eachplaintiffnamed in the complaint. Attach
          additionalpages ifneeded.

                 Name

                 Street Address

                 CityandCounty
                 State and Zip Code       iil               iiHii
                 Telephone Number
                 E-mail Address


    B.    The Defendant®

          Provide the infonnation below for each defendant named in the complaint,
          whether the defendant is an indrvidnal, a government agency, an organization, or
          a corporation. For anindividual defendant, include the person'sjob ortitle (if
          known). Attach additionalpages ifneeded:

          Defendant No. 1

                 Name '                limTSh- SfflrTF-S V&STftL SERxhCJg. "
                'Job or Title
                 (ifknown)
                 Street Address

                 City and County
                State and Zip Code                      \\2-\H
                Telephone Number           tfeoj        MS - ft W
                E-mail Address
                (ifknown)

         Defendant No. 2

                Name

                Job or Title
             ' (ifknown)
                Street Address

                City and County
 Case 1:20-cv-00273-LDH-LB Document 1 Filed 01/16/20 Page 3 of 7 PageID #: 3




                         State and Zip Code
                         Telephone Number
                      E-mail Address
                         (ifknown)

              Defendant No. 3

                      Name                                                                    .
                         Job or Title                                             .
                         (ifknown)
                         Street Address           •                   .                                                                .
                         City and County      *                                           .                                :
                         State and Zip Code                   ;                                                                :
                         Telephone Number                                             _
                         E-mail Address                   \
                         (ifknown)

              Defendant No: 4

                         Name                         '                                                            ,
                         Job or Title                                         .
                         (ifknown)
                      Street Address                                      .                                                        :
                         City and County                                                                       :                           _
                      State and Zip .Code                                                             :                ,
                     Telephone Number             '                                                       '.
                     E-mail Address                               ,                               .
                      (Ifknown)

H.-   Basis for Jurisdiction

      Federal courts are courts oflimited jurisdi(^on(_mited power). Generally, onrytwo
      types ofcases can be heard in federal court cases involving afederal question and cases
      involving diversity ofotizenship ofthe parties. Under 28 U.S.C. §1331. acase arising
      under the United States Constitution or federal laws or treaties is a federal question case.
      Under 28 U_3.C. § 1332, a case in which acitizen ofone State sues a citizen ofanother
      State ornation and the amount atstake is more than $75,000 is a diversity oftitizenship
      case. Inadiversity ofcitizenship case, no defendant may be a citizen ofthe same State
      as any plamtiff.
    Case 1:20-cv-00273-LDH-LB Document 1 Filed 01/16/20 Page 4 of 7 PageID #: 4



i




        What isthebasis forfederal court jurisdiction? (check all that apply)
             *% Federal question                            • Diversity ofcitizenship

        Fill oatthe paragraphs inthis section that apply to this case.

        A-      If the Basis for Jurisdiction Is a Federal Question

                List the specific federal statutes, federal treaties, and/or provisions ofthe United
                Stales ConsliUition that are at issue in t_is case.




        B.      If the Basis for Jurisdiction Is Diversity of Citizensliip

                1.     ThePlamtiff[s)

                        a.      Ifthe plaintiff is an ina'mdual
                               -The plaintiff-(name)              .                 __,is a ritizenof
                                the State of (name)                                 .

                       b.       Ifthe plaintiff is a'corporation
                                \                            ,'                          . . .
                                Theplai-ntrff) (name)                                   , is mcorporaled
                                under the laws ofthe State of (name)                                    ,
                                and hasitsprincipal place ofbusiness intheStateof (name)


                       (Ifmore than one plaintiffisnamed in the complaint, attach an additional
                       pageproviding the same informationfor each additionalplaintiff.)

               2.    . The Defendants)

                       a.     •Ifthe defendant is an indmdual

                               The defendant, (name)                  .               , is a citizen of
                             ' His Stzte of (name)                                  . Or is a citizen of
                               (foreign nation)                               • .
      Case 1:20-cv-00273-LDH-LB Document 1 Filed 01/16/20 Page 5 of 7 PageID #: 5




                                  Ifthe defendant is a corporation
                                  The defendant, (name)                           ?jg
                                  mcorporated under the laws oftheState of (name)
                                               __              , andhasitsprincipal place of
                                 business inthe State of(name)                                  . o_
                                 incorporated under the laws of(foreign nation)
                                                    .          , andhas its principalplace of
                                 business in (name)                                .

                         (Ifmore than one defendant isnamed in the complaint, attach an
                         additionalpage providing the same informationfor each additional-
                        -defendant)

                         The Amount in Controversy

                         The amount in conrroversy-^fee-amount theplaintiffclaims the defendant
                         owes orthe amount atstake—is more than $75,000, not counting interest
                         and costs of court, because (explain):




HE.     Statement of Claim

        "Write a short and plainstatement ofthe claim. Donotmake legal arguments. State as
        briefly aspossible thefacts showing that each plaintiffis entitled to thedamages orother
        relief sought State how eachdefendant wasinvolved andwhateach defendant did that
        caused the plaintiffharm or violated the plaintiff's rights, including the ffat-3 and places
        of that involvement or conduct Ifmore than one claim is asserted, number each claim
        and write a short andplain statement ofeach claim m a separate paragraph. Attach
        additional pages ifneeded.     -                        -• -




            ^>ee             AVkiPhfmeiA^--                            r^V
                                                                                  ¥^
 Case 1:20-cv-00273-LDH-LB Document 1 Filed 01/16/20 Page 6 of 7 PageID #: 6



       STfTrtnEHT op cumn
On August 10th, 2019 , time 3:50 PM, I Gentian Manko received a
tracking delivery alert from USPS for a package delivered at my address
1857 85th St Apt 4F, Brooklyn, NY 11214.
There was no USPS delivery employee at all to ring the bell or to bring
it by the door. This is an insured package that requires signature upon
delivery, There was no package deliveiy evidence at all in the whole
building. I brought my concern to the local post office but there was help
from them at all. They asked me to show them proves. I was able to
obtain video recordings and photos from the recording camera of the
building provided from the superintended. The building cameras shows
very clearly that the USPS employee never walked into the building
either inside or outside to deliver the package from 1:45PM till 5:00PM
on August 10th, 2019.
I am also writing a motion for permission to submit the video recording
to you as the main evidence on this case.
This case has been reported to supervisor and manager of the USPS
Bath Beach Ny location and show them personally to them. They never
cooperate to see how to help and resolve this issue, but acted
completely unprofessionally and denied any wrong doing from their part
and their delivery employee.
I have opened a case, even escalated in order to get my package back or
to be fully refunded for the value ofthis insured item $2,800.00

As per today I have only received a checkfor the amount of $ 306.97

I am requesting from your part to judge the evidence and help citizens
like me to find this lost item from USPS part or fully reimbursement for
being financially damaged.


Thank you
     Case 1:20-cv-00273-LDH-LB Document 1 Filed 01/16/20 Page 7 of 7 PageID #: 7




IV.      Relief

         State briefly and precisely what damages or otherrelief the plaintiffasks the courtto
         order. Do not make legal arguments.,Include any basis for claiming that the wrongs
        •alleged arecontmuirig at the present time, include the amounts ofany actual damages
         claimed for the acts alleged and the basis for these amounts. Include any punitive or
        exemplary damages claimed,the amounts, andthe reasons you claim you are entitledto
        actual or punitivemoney damages.


         •R\l.\-            VftUlE                  KP lMPAlK5fc.MP.rTr

       -T&R T\4F1 PmmWT 4H-- % ^ftOO. n7n
        ppfi T ^ UCVST ITEM ^FftOM- (JrS^fS
V.      Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy
        knowledge, information, and beliefthat this complaint (1) is not being presented for an
         Improper purpose, suca-as to harass, cause unnecessary delay, or needlessly increase the
       ' cost oflitigation; (2) is supported by existinglaw or by a nonfrivolous argument for
         extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, ifspecificallyso identified, will likely have evidentiary support
         after a reasonable opportunity for further investigation or discovery; and (4) the
        complaintotherwise complies wife therequirements ofRule 11.

        A.      For Parties "YYiiho_t an Attorney    .

                I agreeto provide the Clerk's Office with anychanges.tomy address where case-
                relatedpapers may be served. I understand thatmy failureto keep a current
                address on file with the Clerk's Officemay result in the dismissal ofmy case.




                Signature ofPlaintiff                             J/(
             ' Printed Name ofPlaintiff        fiETmftrfSf               V\fVftKQ
